             Case 2:20-cv-02842-KSM Document 5 Filed 06/26/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 THEODORE JACKSON,                                            CIVIL ACTION

        Plaintiff,
                                                              NO. 20-2842-KSM
        v.

 EDWARD ROSEN,

        Defendant.


                                             ORDER

       AND NOW, this 26th day of June, 2020, upon consideration of Plaintiff Theodore

Jackson’s Motion to Proceed In Forma Pauperis (Doc. No. 1), his Prisoner Trust Fund Account

Statement (Doc. No. 3), and his pro se Complaint (Doc. No. 2), it is ORDERED that:

       1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.       Theodore Jackson, # LR-3858, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI-Laurel Highlands or other appropriate official to assess an initial filing fee

of 20% of the greater of (a) the average monthly deposits to Jackson’s inmate account; or (b) the

average monthly balance in Jackson’s inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in

Jackson’s inmate trust fund account exceeds $10.00, the Warden or other appropriate official

shall forward payments to the Clerk of Court equaling 20% of the preceding month’s income
            Case 2:20-cv-02842-KSM Document 5 Filed 06/26/20 Page 2 of 4




credited to Jackson’s inmate account until the fees are paid. Each payment shall refer to the

docket number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI-Laurel Highlands.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED IN PART WITH PREJUDICE AND IN PART

WITHOUT PREJUDICE for the reasons stated in the Court’s Memorandum as follows:

               a.       Jackson’s claims under the Ninth Amendment, 31 U.S.C. § 6711, 51

       U.S.C. § 20137, 18 U.S.C. § 2255, his related official capacity claims, and his request for

       relief in the nature of an order vacating his guilty plea and granting him a new trial in his

       criminal case are DISMISSED WITH PREJUDICE.

               b.       Jackson’s selective prosecution claim, claim based on fabricated evidence

       and related official capacity claims are DISMISSED WITHOUT PREJUDICE and

       with leave to reassert in a new civil action if his conviction is ever reversed on direct

       appeal, expunged by executive order, declared invalid by a state tribunal authorized to

       make such determination, or called into question by a federal court’s issuance of a writ of

       habeas corpus.

               c.       Jackson’s Fourth Amendment and Fourteenth Amendment claims based

       on an incorrect offense date, and his Fifth and Sixth Amendments claims based on his

       alleged arrest and interrogation are DISMISSED WITHOUT PREJUDICE and with

       leave to file an amended complaint in this civil action.

               d.       Jackson’s state law claims are DISMISSED WITHOUT PREJUDICE

       for want of subject matter jurisdiction.



                                                  2
              Case 2:20-cv-02842-KSM Document 5 Filed 06/26/20 Page 3 of 4




         6.      Jackson may file an amended complaint against Defendant Rosen within thirty

(30) days of the date of this Order limited to the claims not dismissed with prejudice or found to

be barred by Heck v. Humphrey, 512 U.S. 477 (1994). Any amended complaint must state the

basis for Jackson’s claims against Rosen. The amended complaint shall be a complete document

that does not rely on the initial Complaint or other papers filed in this case to state a claim.

When drafting his amended complaint, Jackson should be mindful of the Court’s reasons for

dismissing the claims in his initial Complaint as explained in the Court’s Memorandum. Upon

the filing of an amended complaint, the Clerk shall not make service until so ORDERED by the

Court.

         7.      The Clerk of Court is DIRECTED to send Jackson a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Jackson may use this form to file his amended complaint if he chooses to do so.

         8.      If Jackson does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court



                                                   3
              Case 2:20-cv-02842-KSM Document 5 Filed 06/26/20 Page 4 of 4




“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

         9.       If Jackson fails to file any response to this Order, the Court will conclude that he

intends to stand on his Complaint and will issue a final order dismissing this case.1 See Weber,

939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be inferred

from inaction after issuance of an order directing him to take action to cure a defective

complaint).

IT IS SO ORDERED.

                                                               /s/KAREN SPENCER MARSTON
                                                               __________________________________
                                                               KAREN SPENCER MARSTON, J.




1
  The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir. 1984), is
inapplicable to dismissal orders based on a plaintiff’s intention to stand on his complaint. See Weber, 939 F.3d at
241 & n.11 (treating the “stand on the complaint” doctrine as distinct from dismissals under Federal Rule of Civil
Procedure 41(b) for failure to comply with a court order, which require assessment of the Poulis factors); see also
Elansari v. Altria, 799 F. App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not
required when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the case when a
plaintiff opts not to amend his complaint, leaving the case without an operative pleading. See Dickens v. Danberg,
700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a plaintiff’s conduct clearly indicates that he willfully
intends to abandon the case, or where the plaintiff's behavior is so contumacious as to make adjudication of the case
impossible, a balancing of the Poulis factors is not necessary.”).

                                                          4
